                              Case 20-10883      Doc 148    Filed 04/16/21      Page 1 of 1
Entered: April 16th, 2021
Signed: April 16th, 2021

SO ORDERED




                              IN THE UNITED STATES BANKRUPTCY COURT
                                   FOR THE DISTRICT OF MARYLAND
                                             at Greenbelt
                                     In re:   Case No.: 20−10883 − LSS     Chapter: 7

Kempes Jean and
Lori Lee Jean
Debtors

                            ORDER STRIKING OBJECTION AS UNTIMELY FILED
On February 16, 2021, Gary A. Rosen, Chapter 7 Trustee, filed an Amended Emergency Motion to Compel Debtors
to Obey Court Order Commanding Production of Documents and for Imposition of Sanctions [Dkt. No. 125]. After
no timely objection was filed and upon the Court's review of that motion, finding good cause for the relief requested
therein, the Court entered the Order Granting Amended Emergency Motion to Compel Debtors to Obey Court Order
Commanding Production of Documents and for Imposition of Sanctions [Dkt. No. 139] on March 5, 2021. On April
9, 2021, Debtors filed their Objection to Amended Emergency Motion to Compel Debtors to Obey Court order
Commanding Production of Documents and for Imposition of Sanctions [Dkt. No. 146] (the "Objection"). As the
Objection was filed more than a month after the expiration of the objection period and the Court's entry of the Order,
the Court has determined that the Objection should be stricken from the record in this case. Wherefore, it is, by the
United States Bankruptcy Court for the District of Maryland,

ORDERED, that the Objection shall be stricken from the record in this case.

cc:    Debtor
       Attorney for Debtor − Sari Karson Kurland
       Case Trustee − Gary A. Rosen
       U.S. Trustee

                                                    End of Order
44x04 (rev. 07/29/2016) − jmasters
